Citation Nr: 1800371	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-42 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the reduction of the evaluation of the left acute disc displacement with painful limited motion of the temporomandibular joint (TMJ) from 20 percent to 10 percent, effective March 1, 2016, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 2008 to May 2012.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the current appeal, the Veteran, through his representative, requested that his claim regarding whether the reduction of the evaluation of the left acute disc displacement with painful limited motion of the TMJ from 20 percent to 10 percent, effective March 1, 2016, was proper be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to whether the reduction of the evaluation of the left acute disc displacement with painful limited motion of the TMJ from 20 percent to 10 percent, effective March 1, 2016, was proper have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In a November 2017 written statement to his representative, the Veteran wrote that he wishes to withdraw the claim for whether the reduction of the evaluation of the left acute disc displacement with painful limited motion of the TMJ from 20 percent to 10 percent, effective March 1, 2016, was proper.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of whether the reduction of the evaluation of the left acute disc displacement with painful limited motion of the TMJ from 20 percent to 10 percent, effective March 1, 2016, was proper is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


